PER CURIAM.
K & M Shipping, Inc., Caribbean Barge Line, Inc., and Samir Mourra appeal an adverse judgment after jury verdict.
As a preliminary matter, the appellant dissolved corporations have standing to proceed in this appeal. See National Judgment Recovery Agency, Inc. v. Harris, 826 So.2d 1034 (Fla. 4th DCA 2002) (en banc); Cygnet Homes, Inc. v. Kaleny Ltd. of Florida, 681 So.2d 826 (Fla. 5th DCA 1996). Those cases analyze the current version of chapter 607, Florida Statutes, relating to dissolved corporations, see National Recovery Agency, Inc., 826 So.2d at 1034-36; Cygnet Homes, Inc., 681 So.2d at 826, which became effective July 1, 1990. See Levine v. Levine, 734 So.2d 1191, 1197 (Fla. 2nd DCA 1999).*
On the merits, under the unusual circumstances of this case, the trial court properly allowed it to proceed, inter alia, on a cause of action for unjust enrichment. See Hillman Construction Corp. v. Wainer, 636 So.2d 576 (Fla. 4th DCA 1994). We have carefully considered the appellants’ argument to the contrary but are not persuaded thereby. We find that no reversible error has been demonstrated by the appellants’ remaining points on appeal.
Affirmed.

 Under the facts of this case, we need not address the discussion in Levine v. Levine, 734 So.2d at 1197, regarding after-acquired claims of a dissolved corporation.